Title: Abigail Adams to John Adams, 12 – 23 November 1778
From: Adams, Abigail
To: Adams, John




Braintree, 12–23 November 1778



I have taken up my pen again to relieve the anxiety of a Heart too susceptable for its own repose, nor can I help complaining to my Dearest Friend that his painfull absence is not as formerly alleiviated by the tender tokens of his Friendship, 3 very short Letters only have reachd my Hands during 9 months absence.
I cannot be so unjust to his affection as to suppose he has not wrote much oftener and more perticularly, but must sit down to the Score of misfortune that so few have reachd me.
I cannot charge myself with any deficiency in this perticular as I have never let an opportunity slip without writing to you since we parted, tho you make no mention of having received a line from me; if they are become of so little importance as not to be worth noticeing with your own Hand, be so kind as to direct your Secretary
I will not finish the sentance, my Heart denies the justice of the acqusation, nor does it believe your affection in the least diminished by distance or absence, but my Soul is wounded at a Seperation from you, and my fortitude all dissolved in frailty and weakness. When I cast my Eye thoughts across the Atlantick and view the distance, the dangers and Hazards which you have already passd through, and to which you must probably be again exposed, e’er we shall meet, the Time of your absence unlimitted, all all conspire to cast a Gloom over my solitary hours, and bereave me of all domestick felicity. In vain do I strive to through of throw off in the company of my Friends some of the anxiety of my Heart, it increases in proportion to my endeavours to conceal it; the only alleiviation I know of would be a frequent intercourse by Letters unrestrained by the apprehension of their becomeing food for our Enemies. The affection I feel for my Friend is of
the tenderest kind, matured by years, sanctified by choise and approved by Heaven. Angles can witness to its purity, what care I then for the Ridicule of Britains should this testimony of it fall into their Hands, nor can I endure that so much caution and circumspection on your part should deprive me of the only consolor of your absence—a consolation that our Enemies enjoy in a much higher degree than I do, Many of them having received 3 or 4 Letters from their Friends in England to one that I have received from France.
 
Thus far I wrote more than ten days ago, my mind as you will easily see far from tranquil, and my Heart so wounded by the Idea of inattention that the very Name of my Dearest Friend would draw tears from me. Forgive me for harbouring an Idea so unjust, to your affection. Were you not dearer to me than all this universe contains beside, I could not have sufferd as I have done, But your Letters of April 12, of June 3 and June 16 calmd my Soul to peace. I cannot discribe the Effect they had upon me, cheerfullness and tranquility took place of greif and anxiety. I placed them Next my Heart and soothed myself to rest with the tender assurences of a Heart all my own.
I was not a little mortified to find that the few Lines wrote by way of Holland were the only ones you had received from me, when I had wrote many sheets of paper long before that time and sent by so many different hands that I thought you must have heard often from me, and led me to suppose that many of your Letters to me must have shared the same fate.

But this circumstance will make me more cautious how I suffer such cruel Ideas to haunthound me again. Tis the 23 of November now. Count Estaing has saild near a fortnight, Biron with 15 sail lay upon the watch for him, but a very terrible Storm prevented the Count from sailing, and shatterd Birons Fleet, 11 Sail only have arrived at Newport, the Somerset was lost upon Nantucket Shoals. I fed many of the prisoners upon their march to Boston. About 40 were drowned, the rest deliverd themselves as prisoners. The two other ships which are missing were supposed to be lost there, as the Hulks appear and a 50 gun ship which came out with Biron from England has not been heard of since. Thus they have made a fine voyage of watching dEstaing, lost 3 capital ships, never saw the French Fleet, returnd into port with one Ship dismasted and the rest much damaged.
Heaven continue to be propitious to our Friends and allies for whom I have contracted a most sincere regard. If chastity, temperance, industery, frugality, sobriety and purity of morals, added to politeness and complasance can entitle any people to Friendship and respect, the Behaviour of this whole Fleet whilst they lay in this harbour which was more than two months, demand from every unprejudiced person an acknowledgment of their merrit. If I ever had any national prejudices they are done away and I am ashamed to own I was ever possessd of so narrow a spirit—and I blush to find so many of my country men possessd with such low vulgar prejudices and capable of such mean reflections as I have heard thrown out against the Nation of our allies though the unblamable conduct of this Fleet left them not one personal reflexion to cast.
Let me Imitate and instill it into my children the Liberal Spirit of that great Man who declared he had no Local attachments. It is indifferent to me says he whether a man is rocked in his cradle on this Side of the Tweed, or on that, I seek for merrit whereever it is to be found. Detested be national reflexions, they are unjust.
